DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant has filed numerous IDS with 7000+ documents (including an extreme number of office actions (restrictions, allowances, final office actions, non-final office actions, provisional searches); Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. It is recommended that all non-relevant documents be excluded, as a matter of adhering to the goals of compact prosecution. See MPEP 609.05(b).

Response to Arguments
Claims 1-2, 6, 17-20 are amended in the reply filed on 08/18/2022. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art references Schaller, Chiang, Porter, McNeilly, Koppl in addition to previously relied on references below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3623712 to McNeilly in view of US 4179530 to Koppl. 
Claim 1, 3: McNeilly discloses a substrate retaining apparatus comprising: at least one sidewall (3 or 4 [opposed sidewalls], Fig. 2, 1), wherein the at least one sidewall (3 or 4) comprises at least one cooling fluid conduit (20 [cooling fluid conduits]) configured to allow a liquid cooling fluid to flow there through (col. 5, lines 5-12); at least one pad (46 [projecting supports]) coupled to and projecting from a sidewall ( 3 or 4) of the at least one sidewall (3 or 4), the at least one pad (46) configured to receive a substrate (43 [wafers]); and at least one heat shield (44 [H shaped stand] or 42 [susceptor]) coupled to at least one of the at least one sidewall (coupled to 3 or 4 via 46).
However McNeilly does not disclose a baseplate; at least one sidewall coupled to the baseplate; (claim 3) wherein the baseplate comprises a cooling fluid manifold. 
Koppl discloses a baseplate (1 [base plate], Fig. 1); at least one sidewall (3 or 2 [hood]) coupled to the baseplate (1); (claim 3) wherein the baseplate (1) comprises a cooling fluid manifold (“hollow spaces”]) for the purpose of cooling during processing (col. 4, lines 53-65). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the base plate coupled to the sidewall as taught by Koppl with motivation to cool during processing. 
Claim 1, 3, 7, 9-13, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160218028 to Schaller in view of US 5,850,071 to Makiguchi.
Claims 1, 3, 7, 9-13, 15, 16, 19-20:  Schaller discloses a substrate retaining apparatus comprising: a baseplate (bottom 510 [bottom pedestal], Fig. 6); at least one sidewall (sidewalls of 520 or 530 [supply or return manifold]) coupled to the baseplate (bottom 510, para. [0043]), wherein the at least one sidewall (520 or 530) comprises at least one cooling fluid conduit (manifolds of 520 or 530) configured to allow a liquid cooling fluid to flow there through (para. [0045]).
However Schaller does not disclose (claim 1) at least one pad coupled to and projecting from a sidewall of the at least one sidewall, the at least one pad configured to receive a substrate; and at least one heat shield coupled to at least one of the at least one sidewall (claim 9) wherein the at least one heat shield comprises a reflective coating; (claim 10) wherein the at least one heat shield comprises an emissive material; (claim 11) wherein the at least one heat shield comprises one or more of silicon carbide and stainless steel; (claim 12) comprising a plurality of pads coupled to the sidewall and a plurality of heat shields coupled to the sidewall, wherein the plurality of pads and the plurality of heat shields are in an alternating configuration; (claim 15) wherein the at least one heat shield is fixedly coupled to the sidewall; (claim 16) wherein the substrate retaining apparatus comprises between about 2 to about 25 heat shields; for the purpose of not giving contaminants, improving radiant effect.
Makiguchi discloses (claim 1) at least one pad (82a/82b [projections]/[inclined portion], Fig. 8) pad coupled to and projecting from a sidewall (64/70) of the at least one sidewall (64/70), the at least one pad (82a/82b) configured to receive a substrate (23 [substrate]); at least one heat shield (76 [opposed panel heater], Fig. 7-8) coupled to at least one of the at least one sidewall (64/70 [side frame]/[side panel heater]); (claim 9) wherein the at least one heat shield comprises a reflective coating (col. 8, lines 30-35); (claim 10) wherein the at least one heat shield comprises an emissive material (col. 8, lines 30-35); (claim 11) wherein the at least one heat shield comprises one or more of silicon carbide and stainless steel (col. 8, lines 30-35); (claim 12) comprising a plurality of pads (82a/82b [projections]/[inclined portion], Fig. 8) coupled to the sidewall (70) and a plurality of heat shields (76) coupled to the sidewall (see col. 6, lines 55-65), wherein the plurality of pads (82a/82b) and the plurality of heat shields (76) are in an alternating configuration (see Fig. 8); (claim 13) wherein the at least one heat shield (76, Fig. 7-8) is removably coupled to the at least one sidewall (64/70) using a fastener (75/77/81 [shelves]/heater presses]/[screws]; (claim 15) wherein the at least one heat shield (76) is fixedly coupled to the sidewall (70, see fig. 8, col. 7, lines 1-5); (claim 16) wherein the substrate retaining apparatus comprises between about 2 to about 25 heat shields (see col. 6, lines 57-65); for the purpose of not giving contaminants (col. 8, lines 30-35), improving radiant effect (col. 8, lines 30-35). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heat shields, materials requirements, and configuration as taught by Makiguchi with motivation to not give contaminants, and improve radiant effect.
Claim 3: The apparatus of Schaller in view of Makiguchi discloses wherein the baseplate (bottom 510, Fig. 6, Schaller) comprises a cooling fluid manifold (525 [channels], para. [0043]).
Claim 7: The apparatus of Schaller in view of Makiguchi discloses further comprising a pad mount (82 [u-shaped receivers], Fig. 8, Makiguchi) coupled to a pad (82a/82b) of the at least one pad (82a/82b) and to the sidewall (64/70) for the purpose of carrying the substrates (col. 7, lines 5-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pad mount configuration as taught by Makiguchi with motivation to carry the substrates.
Claim 19: The apparatus of Schaller in view of Makiguchi discloses a reactor system (680/682/686, Fig. 7, Schaller) comprising the substrate retaining apparatus (500 pedestal cassette]) of claim 1.
Claim 20: The apparatus of Schaller in view of Makiguchi discloses comprising a plurality of retaining apparatuses (500, Fig. 7, Schaller, para. [0050]) of claim 1.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaller in view of Makiguchi as applied to claims 1, 3, 7, 9-13, 15-16, 19-20 above, and further in view of US 5626680 to Porter.
Claim 2: The apparatus of Schaller in view of Makiguchi discloses comprising at least two sidewalls (64/70, Fig. 8, Makiguchi), wherein at least one heat shield (76) is coupled but not fixedly attached to at least one of the at least two sidewall (64/70).
However the apparatus of Schaller in view of Makiguchi does not disclose wherein at least one heat shield is fixedly attached to at least one of the least two sidewalls. 
Porter discloses wherein at least one heat shield (72 [heat shield], Fig. 5-6) is fixedly attached to at least one of the least two walls (86 [support rods]), for the purpose of providing even heat exposure to the top and/or bottom surfaces of the wafer (col. 5, lines 35-50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fixed concept as taught by Porter with motivation to provide even heat exposure to the top and/or bottom surfaces of the wafer.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaller in view of Makiguchi as applied to claims 1, 3, 7, 9-13, 15-16, 19-20 above, and further in view of US 20060196418 to Lindfors.
Claim 4, 5: The apparatus of Schaller in view of Makiguchi discloses (claim 4) the sidewall further comprises at least one gas conduit; (claim 5) wherein the sidewall further comprises at least one gas opening fluidly coupled to the at least one gas conduit, wherein the at least one gas opening is above the at least one pad. Pads are already taught by Schaller in view of Makiguchi.
However Lindfors discloses (claim 4) a sidewall (410/412/414 [tubes], Fig. 4) further comprises at least one gas conduit (inside 410/412/414); (claim 5) wherein the sidewall (410/412/414) further comprises at least one gas opening (416 [apertures]) fluidly coupled to the at least one gas conduit (inside 410/412/414), wherein the at least one gas opening (416) is above the at least one holder (402-408 [holders]), for the purpose of having each substrate exposed sequentially to the precursor gases (para. [0079]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one conduit, at least one gas opening, and configuration as taught by Lindfors with motivation to have each substrate exposed sequentially to the precursor gases.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaller in view of Makiguchi, Lindfors as applied to claims 4-5 above, and further in view of US 6279506 to Jurgensen. 
Claim 6: The apparatus of Schaller in view of Makiguchi, Lindfors discloses wherein the sidewall (410/412/414) further comprises at least one gas opening (416 [apertures]) fluidly coupled to the at least one gas conduit (inside 410/412/414). Pads are already taught by Schaller in view of Makiguchi.
However it does not disclose wherein the at least one gas opening is positioned to flow gas to a bottom side of a substrate and not a top side of the substrate when the substrate is disposed on the at least one pad.
Jurgensen discloses wherein it is positioned to flow gas to a bottom side of a substrate (bottom of 2 [substrate] which is interpreted as facing 1 [reactor], lower representation of Fig. 1) and not a top side of the substrate (2 facing 3) when the substrate (2) is disposed on a carrying ring (3), for the purpose of not disturbing the laminar flow of the reaction gas so that a uniform later depositing can take place (col. 3, lines 22-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration as taught by Jurgensen with motivation to not disturb the laminar flow of the reaction gas so that a uniform later depositing can take place.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaller in view of Makiguchi, Lindfors as applied to claims 4-5 above, and further in view of US 20020076490 to Chiang.
Claim 18: The apparatus of Schaller in view of Makiguchi, Lindfors does not disclose wherein the sidewall further comprises a plurality of gas openings fluidly connected to at least one gas conduit, and wherein the at least one heat shield comprises a plurality of openings fluidly connected to the plurality of gas openings of the sidewall.
However Lindfors discloses wherein the sidewall (410/412/414) further comprises at least one gas opening (416 [apertures]) fluidly coupled to the at least one gas conduit (inside 410/412/414), wherein the at least one gas opening (416) is above the at least one holder (402-408 [holders]), for the purpose of having each substrate exposed sequentially to the precursor gases (para. [0079]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one gas opening, and configuration as taught by Lindfors with motivation to have each substrate exposed sequentially to the precursor gases.
Chiang discloses wherein the at least one shield (14 [shield], Fig. 4) comprises a plurality of openings (“orifices”) fluidly connected to the plurality of gas openings (40) of the sidewall (outer edge of 14 attached to 16), for the purpose of ensuring a side introduction flow distribution is even (para. [0083]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the openings in the shield and configuration with sidewall as taught by Chiang with motivation to ensure a side introduction flow distribution is even.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaller in view of Makiguchi as applied to claims 1, 3, 7, 9-13, 15-16, 19-20 above, and further in view of US 20190057885 to Delmas.
Claim 8: The apparatus of Schaller in view of Makiguchi does not disclose wherein the at least one heat shield comprises nickel.
Delmas teaches that heat shields (225, Fig. 2) made be made from nickel-based steel alloys for the purpose of exhibiting high resistance to corrosion (para. [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement as taught by Delmas with motivation to exhibit high resistance to corrosion.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaller in view of Makiguchi as applied to claims 1, 3, 7, 9-13, 15-16, 19-20 above, and further in view of US 20130284683 to Jdira.
Claim 14: The apparatus of Schaller in view of Makiguchi does not disclose wherein the at least one pad comprises quartz.
Jdira discloses wherein a boat (100 [boat], Fig. 3) having at least one pad (320 [second flat surface]) comprises quartz (para. [0025]) for the purpose of having a temperature resistant ceramic material that doesn’t contaminate the wafers (para. [0025]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the pad which is part of the boat as taught by Jdira with motivation to have having a temperature resistant ceramic material that doesn’t contaminate the wafers.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaller in view of Makiguchi as applied to claims 1, 3, 7, 9-13, 15-16, 19-20 above, and further in view of US 20030161706 to Kurita.
Claim 17: The apparatus of Schaller in view of Makiguchi does not disclose load lock assembly comprising the substrate retaining apparatus of claim 1, a shaft, and a cooling fluid line within the shaft.
Kurita discloses a load lock assembly (100 [load lock assembly], Fig. 2) comprising the substrate retaining apparatus of claim 1, a shaft (224 [shaft], Fig. 2), and a cooling fluid line (cooling fluid line between 222 [fluid source] and 220 [conduits]) within the shaft (224) for the purpose of removing heat transferred from the substrate to the support (para. [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the load lock, shaft, and cooling fluid lines with configuration as taught by Kurita with motivation to remove heat transferred from the substrate to the support. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718